Citation Nr: 1611990	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  06-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for arthritis of the left foot.

2. Entitlement to service connection for cancer of the genitourinary system, to include prostate cancer and testicular cancer.

3. Entitlement to service connection for chronic depression, secondary to service-connected lower extremity disorders.

4. Entitlement to service connection for morbid obesity, secondary to service-connected lower extremity disorders.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney
ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The appeal was last before the Board in December 2013. 

Given recent submissions, the Veteran's claim of entitlement to service connection for prostate cancer has been re-characterized as a claim of service connection for cancer of the genitourinary system, to include prostate cancer and testicular cancer. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

In June 2015, the RO denied service connection for chronic depression and morbid obesity, both due to lower extremity disorders. The Veteran through counsel filed a notice of disagreement in September 2015. Because the filing of a notice of disagreement initiates appellate review, the claim pertaining to chronic depression and obesity must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

THE RO IS ADVISED THAT: remand is necessary for further development, to include VA addendum opinions. In July 2015, a VA examiner stated the Veteran did not have prostate cancer but rather had testicular cancer. However, the Veteran's medical records from November 2006 indicate a diagnosis of prostate cancer, and later records show testicular cancer. Therefore, an addendum opinion is needed regarding whether the Veteran has had any cancer of the genitourinary system that is related to his military service.

THE RO IS FURTHER ADVISED THAT: the July 2015 examiner did not use the correct standard for determining whether the Veteran had arthritis of the left foot related to other service-connected disabilities, nor did she comment on whether the Veteran's service-connected disabilities rendered the Veteran unemployable. Addendum opinions are needed regarding these issues, as well.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which he wishes to submit. Obtain all records referred to by the Veteran.

2. Obtain any outstanding VA medical treatment records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the case to the VA examiner who performed the July 2015 foot conditions examination for an addendum opinion. If the examiner is not available, a different examiner may render the requested opinions. The VA examiner must opine as to the relationship, if any, between the Veteran's current left foot arthritis and his service-connected right knee, left knee, and left ankle disabilities. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's left foot arthritis was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must also opine as to whether the Veteran's left foot arthritis was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected right knee, left knee, and left ankle disabilities.

c. The examiner should provide an opinion addressing the effects of the Veteran's service-connected disabilities on his occupational and social functioning. IN PARTICULAR, THE EXAMINER SHOULD STATE WHETHER THE VETERAN'S SERVICE-CONNECTED RIGHT KNEE, LEFT KNEE, AND LEFT ANKLE DISABILITIES ARE SUFFICIENTLY INCAPACITATING TO PREVENT HIM FROM WORKING, NAMELY ENGAGING IN SUBSTANTIALLY GAINFUL ACTIVITY, WITHOUT REGARD TO OTHER FACTORS SUCH AS AGE AND NONSERVICE-CONNECTED DISABILITIES.

d. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

April 1970 Pre-induction Report of Medical Examination, not noting any foot problems.

May 1971 Report of Medical Examination and History at induction, indicating no foot problems.

February 1974 STRs, showing a complaint of pain in the left foot at the second metatarsophalangeal joint.

April 1974 Report of Medical Examination at separation, indicating no foot problems.

May 2003 Claim, reporting a foot disability began in May 1971.

January 2012 VA Examination Report.

July 2015 VA Examination Report.

4. Then return the claims file to the VA examiner who performed the July 2015 prostate cancer examination for addendum opinion as to the relationship, if any, between the Veteran's cancer of the genitourinary system and his service. If the examiner is not available, a different examiner may conduct the examination and render the opinion. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations should govern the examination and opinion:

a. The VA examiner must clarify which cancer of the genitourinary system, to include prostate cancer and testicular cancer, the Veteran has had since he filed his claim in August 2007.

b. The VA examiner must opine as to whether the Veteran's cancer of the genitourinary system was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

April 1970 Pre-induction Report of Medical Examination, not noting any genitourinary problems.

May 1971 Report of Medical Examination and History at induction, not noting any genitourinary problems but reporting a history of gonorrhea in 1969.

May 1972 STRs, showing treatment for yellow urethral discharge.

November 1972 STRs, noting prostatic secretions and a urinary tract infection.

August 1973 Report of Medical Examination and History, noting a history of gonorrhea and syphilis.

March 1974 STRs, showing a two-day history of external penile meatus irritation with urethral discharge.

April 1974 Report of Medical Examination at separation, indicating no genitourinary problems.

November 2006 Private Medical Records, noting a possible diagnosis of testicular lymphoma.

November 2006 PMRs, indicating a diagnosis of prostate cancer.

December 2006 PMRs, showing an operative report for left orchiectomy due to lymphoma of the testicle.

Winter 2007 Johns Hopkins Article, "Inflammation, STDs, and Prostate Cancer?"

VAMRs, showing a history of testicular carcinoma.

July 2015 VA Examination Report.

5. Then, review the medical examination reports to ensure that they adequately respond to the above instructions, including providing adequate explanations in support of the requested opinions. If any report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

6. After determining whether any additional evidentiary development is necessary and accomplishing such, the RO should issue to the Veteran a Statement of the Case which addresses the Veteran's claims of service connection for depression and for morbid obesity. The RO should furnish the Veteran with appropriate notice as to the appeal process. Following issuance of the Statement of the Case, the RO should conduct any further appellate proceedings as are established by relevant statute, regulation and precedent.

7. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for arthritis of the left foot and cancer of the genitourinary system, and entitlement to TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




